The opinion of the court was delivered by
Johnston, C. J.:
This is a companion case to the one just decided {post, p. 802). The appeals in both were submitted together. The-plaintiff, Opal McCraner, was riding with her husband when the collision occurred and suffered personal injuries therefrom. She sued *709the Nunn-Bond Motor Company to recover damages for the injuries, claiming damages in the sum of $5,000, and alleging that Jones, the driver of the other car, was the servant, employee and agent of the motor company, and therefore it was liable for the resulting injuries.
The testimony as to the relationship of Jones and the defendants was substantially the same as that produced in the case brought by her husband, and it necessarily follows that defendants cannot be held liable for the injuries suffered by Mrs. McCraner in the collision, whatever the negligence of Jones may have been.
The judgment must therefore be reversed and the cause remanded with the direction to enter judgment for the defendants.